DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.

Response to Arguments
3.	Applicant’s arguments with respect to claims 1-5, and 11-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cha et al. (U.S. PG. Pub. No. 2014/0247101 A1).
With respect to claim 18, Cha et al., hereinafter referred to as “Cha,” teaches a coil component 100 (FIG. 3) comprising:
a body part 4 (see FIG. 1 for illustration only) including a magnetic material;
a coil part 120 and 130 disposed in the body part; and
an electrode part 5 (see FIG. 1 for illustration only) disposed on the body part,
wherein the coil part includes
a supporting member 110,
a coil conductor (conductor of coil part 120 and or 130) disposed on at least one surface of the supporting member and having a conductor pattern (turns of the coil conductor) of a planar coil shape, the conductor pattern comprising a seed layer (not expressly shown, para. [0059]) disposed on the at least one surface of the support member and a plating layer disposed at least on a side surface of the seed layer,
an insulator 140 and 150 including an insulating wall (insulation portion between innermost and outermost turn) disposed in a space surrounded by the conductor pattern, and an insulating film (insulation portion on upper surface of coil part 120 and or 130 and on side surfaces of innermost and outermost turn of coil part 120 and or 130) covering outer surfaces of the conductor pattern and the insulating wall,
wherein interface between the insulating film and a top surface of the conductor pattern is perpendicular to interface between the insulating film and a side surface of the conductor pattern at an edge of the conductor pattern (paras. [0007], and [0034]-[0035]).
With respect to claim 19, Cha teaches a coil component 100 (FIG. 3) comprising:
a body part 4 (see FIG. 1 for illustration only) including a magnetic material;
a coil part (120 and 130 and seed layer underneath) disposed in the body part; and
an electrode part 5 (see FIG. 1 for illustration only) disposed on the body part,
wherein the coil part includes
a supporting member 110,

an insulator 140 and 150  including an insulating wall (insulation portion between innermost and outermost turn) disposed in entirety of a space surrounded by the conductor pattern and, an insulating film (insulation portion on upper surface of coil part and on side surfaces of innermost and outermost turn of coil part) covering outer surfaces of the conductor pattern and the insulating wall, wherein entirety of the insulating wall and the insulating film comprise same material and have no interface therebetween, 
wherein interface between the insulating film and a top surface of the conductor pattern is perpendicular to interface between the insulating film and a side surface of the conductor pattern at an edge of the conductor pattern (paras. [0007], and [0034]-[0035]). 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

8.	Claims 1-3, and 11-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of Ueda et al. (U.S. PG. Pub. No. 2018/0054900 A1).
With respect to claim 1, Cha teaches a coil component 100 (FIG. 3) comprising:
a body part 4 (see FIG. 1 for illustration only) including a magnetic material;
a coil part 120 and 130 disposed in the body part; and
an electrode part 5 (see FIG. 1 for illustration only) disposed on the body part,
wherein the coil part includes
a supporting member 110,
a coil conductor (conductor of coil part 120 and or 130) disposed on at least one surface of the supporting member and having a conductor pattern of a planar coil shape, the conductor pattern comprising a seed layer (not expressly shown, para. [0059]) disposed on the at least one surface of the support member,
an insulator 140 and 150 including an insulating wall (insulation portion between innermost and outermost turn) disposed in a space surrounded by the conductor pattern and, an insulating film (insulation portion on upper surface of coil part 120 and or 130 and on side surfaces of innermost and outermost turn of coil part 120 and or 130) covering outer surfaces of the conductor pattern and the insulating wall, wherein the insulating wall and the insulating film have no interface therebetween and the space has no magnetic material therein, and
wherein interface between the insulating film and a top surface of the conductor pattern is perpendicular to interface between the insulating film and a side surface of the conductor pattern at an edge of the conductor pattern (paras. [0007], and [0034]-[0035]). Cha does not expressly teach a ratio of a height H1 of the conductor pattern to a width W1 of the conductor pattern is between 3 and 9 even though the drawings appear to show such features.

a ratio of a height H1 (height of conductor pattern 3) of the conductor pattern 3 to a width (width of conductor pattern 3) W1 of the conductor pattern is between 3 and 9 (paras. [0044]-[0045], and [0050]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the conductor pattern ratio as taught by Ueda to the coil component of Cha to provide the required current density.
With respect to claim 2, Cha in view of Ueda teaches the coil component of claim 1, wherein H2/W2 (h/d1) is between 10 and 25, where H2 is a height of the insulating wall and W2 is a width of the insulating wall (Ueda, paras. [0060] and [0065]).
With respect to claim 4, Cha in view of Ueda teaches the coil component of claim 2. Wang in view of Ueda does not expressly teach the conductor pattern has a flat top surface which is in contact with the insulating film (Cha, para. [0034]).
With respect to claim 3, Cha in view of Ueda teaches the coil component of claim 2, wherein the conductor pattern has a flat side surface which is in contact with the insulating wall (Cha, para. [0034]).
With respect to claim 11, Cha in view of Ueda teaches the coil component of claim 1, wherein the insulating wall and the insulating film include same materials (Cha, para. [0034]).
With respect to claim 12, Cha in view of Ueda teaches the coil component of claim 1, wherein the conductor pattern includes a plurality of turns, the insulating wall is formed in plural,
each of the insulating wall is disposed in spaces between adjacent turns of the plurality of turns, respectively, and
the insulating film covers top surfaces of the plurality of turns of the conductor pattern,
top surfaces of the plurality of insulating walls, a side surface of an innermost turn of the
conductor pattern, and a side surface of an outermost turn of the conductor pattern (Wang, paras. [0034]-[0035]).
With respect to claim 13, Cha in view of Ueda teaches the coil component of claim 1, wherein the conductor pattern further includes a plating layer 120 and 130 formed on the seed layer (Cha, para. [0062]).
With respect to claim 15, Cha in view of Ueda teaches the coil component of claim 1, wherein the coil part includes
the supporting member,
a first coil conductor (upper coil conductor) disposed on a first surface of the supporting member and having a
first conductor pattern of a planar coil shape,
a second coil conductor (lower coil conductor) disposed on a second surface of the supporting member opposing the first surface thereof and having a second conductor pattern of a planar coil shape,
a first insulator (upper insulator) including a first insulating wall (upper insulating wall) disposed in a space surrounded by the first conductor pattern and, a first insulating film (upper insulting film)covering outer surfaces of the first conductor pattern and the first insulating wall, and
a second insulator (lower insulator) including a second insulating wall (lower insulating wall) disposed in a space surrounded by the second conductor pattern and, a second insulating film (lower insulating film) covering outer surfaces of the second conductor pattern and the second insulating wall, and
H11/W11 is between 3 to 9, where H11 is a height of the first conductor pattern and W11
is a width of the first conductor pattern, and
H12/W12 is between 3 to 9, where H12 is a height of the second conductor pattern and
W12 is a width of the second conductor pattern (Cha, paras. [0034]-[0035]; Ueda, paras. [0044]-[0045], and [0050]).
With respect to claim 16, Cha in view of Ueda teaches the coil component of claim 15, wherein the coil part further includes a through via 7 penetrating through the supporting member and connecting the first and second coil conductors (Ueda, para. [0057]).

9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of Ueda, as applied to claim 1 above, and further in view of Ohkubo et al. (U.S. PG. Pub. No. 2016/0351316 A1).
With respect to claim 5, Wang in view of Ueda teaches the coil component of claim 1. Wang in view of Ueda does not expressly teach wherein the insulating wall and the insulating film include different materials.
Ohkubo teaches a coil component (e.g. Figs. 1 and 6), wherein the insulating wall 18 and the insulating film 40 include different materials (paras. [0046] and [0050]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the different insulating materials as taught by Ohkubo to the coil component of Wang in view of Ueda to provide the required insulation and or magnetic characteristics.

10.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of Ueda, as applied to claim 1 above, and further in view of Wang et al. (U.S. PG. Pub. No. 2015/0035640 A1).
With respect to claim 14, Cha in view of Ueda teaches the coil component of claim 1. Cha in view of Ueda does not expressly teach the supporting member includes a glass fiber and an insulating resin.
Wang teaches coil component 3 (FIGs. 2-4), wherein the supporting member 30 includes a glass fiber and an insulating resin (Wang, para. [0019] and [0020]). It would have .

11.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of Ueda, as applied to claim 1 above, and further in view of Alford et al. (U.S. Patent No. 6,008,102).
With respect to claim 17, Cha in view of Ueda teaches the coil component of claim 1. Wang in view of Ueda does not expressly teach the seed layer comprises a first adhesive layer comprising one or more of titanium (Ti), titanium-tungsten (Ti-W), molybdenum (Mo), chromium (Cr), nickel (Ni), and nickel (Ni)-chromium (Cr).
Alford et al., hereinafter referred to as “Alford,” teaches a coil component (e.g. FIG. 9), wherein the seed layer comprises a first adhesive layer comprising one or more of titanium (Ti), titanium-tungsten (Ti-W), molybdenum (Mo), chromium (Cr), nickel (Ni), and nickel (Ni)-chromium (Cr) (col. 2, lines 58-61). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the adhesive layer material as taught by Alford to the coil component of Cha in view of Ueda to provide the required conductivity.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837